Citation Nr: 0319919	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and W.C.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In February 2001, the case was remanded to the RO 
for additional action.  The case has been returned to the 
Board for further consideration.

The veteran presented testimony before the undersigned at a 
hearing at the RO in January 2001.  A transcript of the 
hearing testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has compensable service connected 
disabilities of post traumatic stress disorder (PTSD) rated 
at 70 percent disabling and shell fragment wound of the right 
forearm (major) rated at 10 percent disabling.  The combined 
disability rating is 70 percent.  

3.  The veteran is unemployable due to service connected 
disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating due to individual 
unemployability are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.14, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his service connected 
disabilities have rendered him unemployable.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service 
connected disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   The 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  38 C.F.R. § 4.16(a) (2002). 

The veteran has compensable service connected disabilities of 
PTSD rated at 70 percent disabling and shell fragment wound 
of the right forearm (major) rated at 10 percent disabling.  
He also has noncompensable service connected ratings for 
shell fragment wound to the right hand and scar from shell 
fragment wound to the right thigh.  The combined disability 
rating is 70 percent.  Accordingly, the veteran meets the 
percentage requirements of the Schedule for consideration of 
a rating of total disability for compensation purposes due to 
individual unemployability.  38 C.F.R. § 4.16(a) (2002).

The veteran's application for increased compensation based on 
unemployability (VA Form 21-8940), received in December 1998, 
shows that the veteran claimed that he last worked full time 
in 1988.  The veteran received a VA examination in July 1998 
where he indicated that he had multiple jobs that he could 
not keep for very long.  At a June 2001 VA examination, the 
veteran indicated his last job was in 1988 doing carpentry 
work.  Additionally, the veteran testified before the 
undersigned that he last worked in the late 1980's.  
Accordingly, the evidence in the record shows veteran has not 
been employed in over 10 years.

The veteran's most seriously disabling service connected 
disability is his PTSD which is rated at 70 percent.  A March 
2001 VA initial psychiatry assessment shows a diagnosis of 
PTSD with depression and a GAF [global assessment of 
functioning] value of 55.  Additionally, VA clinical records 
in July 2001 and December 2001 show GAF values of 60.  Such 
GAF values are indicative of moderate symptoms or moderate 
difficulty in social and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed.) (DSM-IV).  

The veteran testified before the undersigned that he did not 
recall the last job he had.  He also testified that he stayed 
home and very seldom went out.  W.C. testified that he was 
the veteran's brother in law and an air conditioning 
contractor.  He testified that the veteran could not hold a 
train of thought long enough to fill out an application and 
that he couldn't hire the veteran as a laborer because the 
veteran could not keep an order in mind or put things in 
order.  

A July 1998 VA examination shows diagnoses of PTSD and 
alcohol dependence in partial remission.  The GAF value based 
on the PTSD was 45.  The veteran received another VA 
examination in June 2001.  The diagnoses included PTSD and 
the GAF value based on PTSD was 45.  Additionally, VA 
clinical record entries from March 2000 to November 2000 show 
GAF values of 50.  Such GAF values are indicative of serious 
symptoms or serious impairment in social and occupational 
functioning with an example of being unable to keep a job.  
DSM-IV.  Additionally, at the June 2001 VA examination, the 
examiner noted that the veteran had symptoms consistent with 
PTSD including social avoidance, recurrent nightmares, 
history of difficulty with anger management, generalized 
anxiety, difficulty being in crowded places, mild 
hypervigilance, and startle.  The examiner then indicated 
that the veteran's main inability to work stemmed from his 
lack of capacity to interact with other individuals and may 
preclude him from working in jobs that require significant 
levels of social contact.  Since the examiner indicated that 
the veteran's inability to work was due to a lack of capacity 
to interact with others and the veteran's PTSD symptoms 
included social avoidance, anger management problems, 
anxiety, and difficulty with crowds, this examination shows 
that the veteran is unable to work due to his PTSD.   

The veteran meets the schedular criteria for consideration of 
a total disability rating due to individual unemployability 
and the veteran has not been employed in over ten years.  
While some medical evidence in the record shows that the 
veteran's impairment is only moderate, other evidence shows 
that he has serious impairment that would prevent him from 
keeping a job.  Additionally, the June 2001 VA examination 
report shows that the veteran is unable to work due to his 
PTSD.  Accordingly, with application of the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) (West 2002), the 
veteran's service connected disabilities cause him to be 
unemployable.  The evidence thus favors granting a total 
disability rating due to individual unemployability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.16 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
September 1999 statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Additionally, a June 2003 VA letter to 
the veteran advised him to provide evidence to support his 
claim.  Accordingly, the veteran was advised of the evidence 
necessary to substantiate his claim.  In the November 2002 
supplemental statement of the case the veteran was advised of 
the VCAA, the kind of evidence he was responsible for 
obtaining, and the evidence VA was responsible for obtaining.  
The veteran has received a VA examination.  The veteran 
identified VA medical records which were requested and 
obtained, and private medical records have been received.  
The veteran has not identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 




ORDER

A total disability rating due to individual unemployability 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

